TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                         NO. 03-02-00164-CR




                                      Crystal N. Taylor, Appellant


                                                   v.


                                   The State of Texas, Appellee




             FROM THE CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
              NO. 0806194A, HONORABLE DONALD LEONARD, JUDGE PRESIDING




               A jury found appellant Crystal N. Taylor guilty of possessing less than four grams of

cocaine. See Tex. Health & Safety Code Ann. ' 481.115(a), (c) (West Supp. 2002). The court assessed

punishment at imprisonment for five years and a $500 fine, suspended imposition of sentence, and placed

appellant on community supervision.

               Appellant=s sole point of error complains of a statement made by the prosecutor during jury

argument. She did not object to the statement, however, and therefore failed to preserve the matter for

review. Mathis v. State, 67 S.W.3d 918, 926-27 (Tex. Crim. App. 2002). The point of error is

overruled.
                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Affirmed

Filed: November 15, 2002

Do Not Publish




                                                    2